COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  Endeavor Energy Resources, L.P.,               §              No. 08-17-00146-CV

                       Appellant,                §                 Appeal from the

  v.                                             §               109th District Court

  Sandra H. Staley, Individually as              §            of Winkler County, Texas
  Independent Executrix of the Estate of
  George G. Staley, Deceased, and as             §                 (TC# 15,682-B)
  Trustee of the Tax Free Trust for Sandra
  H. Staley,                                     §

                        Appellees.               §

                                             §
                                           ORDER

       The Court has considered the Appellants’ joint motion to consolidate cases on appeal, and
concludes the motion should be GRANTED. The above styled and numbered cause shall be
consolidated with cause numbers 08-17-00145-CV, styled Acme Energy Services, Inc. d/b/a Big
Dog Drilling v. Sandra H. Staley, Individually as Independent Executrix of the Estate of George
G. Staley, Deceased, and as Trustee of the Tax Free Trust for Sandra H. Staley, 08-17-00147-CV,
styled Nova Mud, Inc. v. Sandra H. Staley, Individually as Independent Executrix of the Estate of
George G. Staley, Deceased, and as Trustee of the Tax Free Trust for Sandra H. Staley, and 08-
17-00148-CV, styled Acme Energy Services, Inc. d/b/a Rig Movers Express v. Sandra H. Staley,
Individually as Independent Executrix of the Estate of George G. Staley, Deceased, and as Trustee
of the Tax Free Trust for Sandra H. Staley, for purposes of briefing and oral argument only.
       IT IS SO ORDERED this 2nd day of August, 2017.
                                                     PER CURIAM
Before McClure, C.J., Rodriguez and Palafox, JJ.